Judge Eioing

dissents from this opinion, contending that the object of the action of ejectment is, to try the title, as well as to recover the possession; and though *312the suit is carried on in the name of a fictitious lessee, the lessor on whose demise a recovery is had, has estab-fished his title, and has a right to be put into possession under it; and if the Circuit Court has erred in instructing the jury that they could not find upon his title, he is prejudiced, and has a right to complain, and consequently a right to maintain this writ.
It is the opinion of the majority of the Court, that the writ of error be dismissed with costs.